
	
		I
		111th CONGRESS
		2d Session
		H. R. 4941
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2010
			Mrs. Kirkpatrick of
			 Arizona (for herself, Mr.
			 Filner, Ms. Titus,
			 Mr. Rodriguez, and
			 Mrs. Lummis) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend title 31, United States Code, to include means
		  of access to funds or the value of funds in certain records and reports on
		  monetary instrument transactions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Anti-Cash Smuggling Act of
			 2010.
		2.Addition of means
			 of access to funds or the value of fundsChapter 53 of subtitle IV of title 31,
			 United States Code, is amended—
			(1)by inserting after
			 section 5316 the following new section:
				
					5316A.Reports on
				exporting and importing means of access to funds
						(a)In
				general
							(1)Reports
				requiredThe Secretary of the
				Treasury, in consultation with the Secretary of Homeland Security, shall, by
				regulation and subject to the limitations of this section, require reports
				concerning means of access to funds or the value of funds belonging or credited
				to a person.
							(2)Means of access
				to funds or the value of funds definedThe Secretary of the
				Treasury shall define the term means of access to funds or the value of
				funds for purposes of this section. Such definition shall—
								(A)include means that
				a person, agent, or bailee can use to electronically—
									(i)initiate transfers
				of funds;
									(ii)obtain currency
				in place of funds or the value of funds; or
									(iii)purchase goods
				or services;
									(B)include, but not
				be limited to, prepaid or stored value cards; and
								(C)not include debit
				cards or credit cards, as such terms are defined under section 603(r)(3) of the
				Fair Credit Reporting Act (15 U.S.C. 1681a(r)(3)) and under section 103(k) of
				the Truth in Lending Act (15 U.S.C. 1602(k)), respectively.
								(b)Reports required
				when exporting or importingA person, or an agent or bailee of
				that person, shall as required by regulation file a report under this section
				only when the person, agent, or bailee knowingly—
							(1)transports, is about to transport, or has
				transported a means of access to funds or the value of funds from a place in
				the United States to or through a place outside the United States or to a place
				in the United States from or through a place outside the United States;
				or
							(2)receives a means of access to funds or the
				value of funds transported into the United States from or through a place
				outside the United States.
							(c)Timing and
				content of reportsA report
				under this section shall be filed at the time and place prescribed by the
				Secretary of the Treasury, in consultation with the Secretary of Homeland
				Security. The report shall contain the following information, to the extent the
				Secretary of the Treasury, in consultation with the Secretary of Homeland
				Security, prescribes:
							(1)The legal capacity
				in which the person filing the report is acting.
							(2)The origin, destination, and route of the
				means of access to funds or the value of funds.
							(3)When the means of access to funds or the
				value of funds is not legally and beneficially owned by the person transporting
				the such means of access, or if the person transporting such means of access
				personally is not going to use it, the identity of the person that gave such
				means of access to the person transporting it, the identity of the person who
				is to receive such means of access, or both.
							(4)The amount and kind of funds or the value
				of funds to which the means of access to funds or the value of funds provides
				access, and the person to whom the funds or value of funds belong or are
				credited.
							(5)Such additional information as the
				Secretary of the Treasury, in consultation with the Secretary of Homeland
				Security, determines to be appropriate.
							(d)Nonapplicability
				to certain common carriersThis section shall not apply to a common
				carrier of passengers when a passenger is transporting a means of access to
				funds or the value of funds, or to a common carrier of goods if the shipper
				does not declare such means of access.
						(e)Additional
				information needed To facilitate reportingThe Secretary of the Treasury, in
				consultation with the Secretary of Homeland Security, may prescribe regulations
				under this section requiring a person that holds funds or the value of funds
				belonging or credited to another person, and that provides such other person a
				means of access to such funds or value, to provide information at the time and
				place and in the manner prescribed by the Secretary, in consultation with the
				Secretary of Homeland Security, in order to facilitate reporting under this
				section. Such information may include, but is not limited to, placing
				conspicuous markings on any tangible mechanism that constitutes, or together
				with a personal identification number, code, or other input comprises, a means
				of access to funds or the value of funds in order to manifest reportable
				characteristics of the means of
				access.
						;
			(2)in section
			 5316—
				(A)by amending the
			 heading to read as follows:
					
						5316.Reports on
				exporting and importing monetary instruments and access
				devices
						;
				(B)by amending
			 subsection (a) to read as follows:
					
						(a)Except as provided
				in subsection (c), a person or an agent or bailee of the person shall file a
				report under subsection (b) when the person, agent, or bailee knowingly—
							(1)transports, is about to transport, or has
				transported, monetary instruments, funds accessible by means of access to funds
				or the value of funds (as defined under section 5316A(a)(2)), or a combination
				of monetary instruments and funds accessible by such means of access, of more
				than $10,000 at one time—
								(A)from a place in
				the United States to or through a place outside the United States; or
								(B)to a place in the
				United States from or through a place outside the United States; or
								(2)receives monetary instruments, funds
				accessible by means of access to funds or the value of funds, or a combination
				of monetary instruments and funds accessible by such means of access, of more
				than $10,000 at one time transported into the United States from or through a
				place outside the United States.
							;
				and
				(C)in subsection (b),
			 by striking Secretary prescribes and inserting Secretary
			 of the Treasury, in consultation with the Secretary of Homeland Security,
			 prescribes;
				(3)by amending
			 section 5317 to read as follows:
				
					5317.Search and
				forfeiture of monetary instruments and access devices
						(a)In
				generalThe Secretary of the
				Treasury or the Secretary of Homeland Security may apply to a court of
				competent jurisdiction for a search warrant when such Secretary reasonably
				believes a monetary instrument or a tangible mechanism that constitutes, or
				together with a personal identification number, code, or other input comprises,
				a means of access to funds or the value of funds is being transported and a
				report on the instrument or means of access to funds or the value of funds
				under section 5316 or 5316A has not been filed or contains a material omission
				or misstatement. Such Secretary shall include a statement of information in
				support of the warrant. On a showing of probable cause, the court may issue a
				search warrant for a designated person or a designated or described place or
				physical object. This subsection does not affect the authority of the Secretary
				of the Treasury or the Secretary of Homeland Security under any other provision
				of law.
						(b)Searches at
				borderFor purposes of ensuring compliance with the requirements
				of section 5316 and 5316A, a customs officer may stop and search, at the border
				and without a search warrant, any vehicle, vessel, aircraft, or other
				conveyance, any envelope or other container, and any person entering or
				departing from the United States.
						(c)Forfeiture
							(1)Criminal
				forfeiture
								(A)In
				generalThe court in imposing sentence for any violation of
				section 5313, 5316, 5316A, or 5324, or any conspiracy to commit such violation,
				shall order the defendant to forfeit all property, real or personal, involved
				in the offense, including but not limited to any tangible mechanism that
				constitutes, or together with a personal identification number, code, or other
				input comprises, a means of access to funds or the value of funds, and any
				property traceable thereto.
								(B)ProcedureForfeitures
				under this paragraph shall be governed by the procedures established in section
				413 of the Controlled Substances Act.
								(2)Civil
				forfeitureAny property involved in a violation of section 5313,
				5316, 5316A, or 5324, or any conspiracy to commit any such violation, and any
				property traceable to any such violation or conspiracy, may be seized and
				forfeited to the United States in accordance with the procedures governing
				civil forfeitures in money laundering cases pursuant to section 981(a)(1)(A) of
				title 18, United States
				Code.
							;
			(4)by amending
			 section 5324(c) to read as follows:
				
					(c)International
				transactionsNo person shall, for the purpose of evading the
				reporting requirements of section 5316 or 5316A—
						(1)fail to file a
				report required by section 5316 or 5316A, or cause or attempt to cause a person
				to fail to file such a report;
						(2)file or cause or
				attempt to cause a person to file a report required under section 5316 or 5316A
				that contains a material omission or misstatement of fact; or
						(3)structure or
				assist in structuring, or attempt to structure or assist in structuring, any
				importation or exportation of monetary instruments or means of access to funds
				or the value of funds.
						;
				and
			(5)by amending
			 section 5332 to read as follows:
				
					5332.Smuggling of
				cash, monetary instruments, and means of access to funds or the value of funds
				into or out of the United States
						(a)Criminal
				offense
							(1)In
				generalWhoever, with the intent to evade a currency reporting
				requirement under section 5316 or 5316A, knowingly conceals more than $10,000
				in currency or other monetary instruments, or any tangible mechanism that
				constitutes, or together with a personal identification number, code, or other
				input comprises, a means of access to funds or the value of funds, on the
				person of such individual or in any conveyance, article of luggage,
				merchandise, or other container, and transports or transfers or attempts to
				transport or transfer such currency, other monetary instruments, or tangible
				mechanism from a place within the United States to a place outside of the
				United States, or from a place outside the United States to a place within the
				United States, shall be guilty of a currency smuggling offense and subject to
				punishment pursuant to subsection (b).
							(2)Concealment on
				personFor purposes of this section, the concealment of currency,
				other monetary instruments, or tangible mechanisms on the person of any
				individual includes concealment in any article of clothing worn by the
				individual or in any luggage, backpack, or other container worn or carried by
				such individual.
							(b)Penalty
							(1)Term of
				imprisonmentA person convicted of a currency smuggling offense
				under subsection (a), or a conspiracy to commit such offense, shall be
				imprisoned for not more than 5 years.
							(2)ForfeitureIn
				addition, the court, in imposing sentence under paragraph (1), shall order that
				the defendant forfeit to the United States, any property, real or personal,
				involved in the offense, and any property traceable to such property.
							(3)ProcedureThe
				seizure, restraint, and forfeiture of property under this section shall be
				governed by section 413 of the Controlled Substances Act.
							(4)Personal money
				judgmentIf the property subject to forfeiture under paragraph
				(2) is unavailable, and the defendant has insufficient substitute property that
				may be forfeited pursuant to section 413(p) of the Controlled Substances Act,
				the court shall enter a personal money judgment against the defendant for the
				amount that would be subject to forfeiture.
							(c)Civil
				forfeiture
							(1)In
				generalAny property involved in a violation of subsection (a),
				or a conspiracy to commit such violation, and any property traceable to such
				violation or conspiracy, may be seized and forfeited to the United
				States.
							(2)ProcedureThe
				seizure and forfeiture shall be governed by the procedures governing civil
				forfeitures in money laundering cases pursuant to section 981(a)(1)(A) of title
				18, United States Code.
							(3)Treatment of
				certain property as involved in the offenseFor purposes of this
				subsection and subsection (b), any currency, other monetary instrument, or
				tangible mechanism that constitutes, or together with a personal identification
				number, code, or other input comprises, a means of access to funds or the value
				of funds that is concealed or intended to be concealed in violation of
				subsection (a) or a conspiracy to commit such violation, any article,
				container, or conveyance used, or intended to be used, to conceal or transport
				the currency, other monetary instrument, or tangible mechanism, and any other
				property used, or intended to be used to facilitate the offense (including the
				funds or value of funds accessible by such tangible mechanism at the time of
				the offense), shall be considered property involved in the
				offense.
							.
			
